 LOCAL 4, INT'L BROTHERHOOD OF TEAMSTERS, ETC265Board would place a discriminatee on the horns of such a dilemma and therebydefeat the public purpose of remedying discriminatory discharges. Such an interpre-tation or limitation upon the Board's ability to grant backpay would be incongruousand would fall far short of effectuating the policies of the Act.35Then, too, theBoard has held that the quitting of an interim job fora good personal reasondoesnot mitigate against the eligibility of a discriminatee for backpay.36For Villasenor,a skilled Linotype operator, to be tied down to a menial job at the Forum Cafeteriaat $1 an hour and thus greatly impinge on his efforts and the time available to himto find employment at his trade would appear to bea good personal reasonto quitin order to devote all of his time to obtaining a job as a Linotype operator.37 Con-sequently, in leaving the Forum job, Villasenor did not incur a willful loss of earn-ings.It is not believed that a discriminatee is required to continue working at sucha job under the conditions heie delineated in order to avoid a finding of willful lossof earnings.38Then, too, there has been no evidence offered to show that Villasenorever refused a specific offer of new employment.It is not believed that wholly apart from the fact that Villasenor acted reasonablyand with due diligence in mitigating the financial impact of Respondent's unfair laborpractices, he was, under penalty of willful loss, obligated, as a matter of law, toassume the onerous duties that Respondent would have thrust upon him.Villasenorisnot a culprit and it is he, not Respondent, whose rights the Board and the courtof appeals have found to be violated; and while Villasenor has an obligation toexercise due diligence in mitigating Respondent's backpay liability, the Act cannotbe administered so as to permit a lawbreaker, himself, to assure the benefits of hisunlawfulness, and this would be the effect were some of Respondent's contentionsin that respect to be accepted.The law does not require this.Accordingly, it is concluded and found that Respondent's obligation to make wholeVillasenor in the manner prescribed in the Board's decision will be satisfied by pay-ment to him of the sum of $11,980.90.36 The payment of interest on the net backpaywill not be recommended as it was not required by the Board's original Order whichwas enforced by the court.40It is recommended that the Board adopt the foregoing findings and conclusions.asCf.N L.R B. v. CashmanAutoCompany, et al.,223 F 2d 83 (C A. 1), enfg 109NLRB 720. See also EfcoManufacturing Inc,111 NLRB 1032,Brotherhood of Painters,Decorators & Paperhangers, etc (Lauren Burt, Inc.), etc,114 NLRB 295;Southern SilkMills, Inc., supra; East Texas Steel Castings Co.,116 NLRB 1336, 1347-1348, enfd 255F 2d 284 (C.A. 5) (welder's acceptance of lower paying job as cabdriver)SeeEast Texas Steel Castings Company, Inc., supra,at 1347-1348.87 SeeHarvest Queen Mill and Elevator Co , supra,with respect to a backpay claimantgiving updesirablenew employment which Villasenor's janitor's job at the ForumCafeteria was not.11 Ozark Hardwood Company,119 NLRB 1130, enfd. 282 F. 2d 1 (CA 8).39The specification alleges $12,04090, this does not include the claimant's uncon-tradicted interim earnings of $60 while employed by the Del Moral Printery in the thirdquarter of 1961It is understood, of course, that the obligation to make Villasenor wholeshall accrue until the date of a proper order of reinstatementA P.W. Products Co ,Inc.,137 NLRB 25.40Mooney Aircraft, Inc,148 NLRB 1057,Ellis and Watts Products, Inc.,143 NLRB1269, and cases cited therein ,General Engineering, Inc., and Harvey Aluminivn, 147NLRB 936.Local 4, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand P.Ballantine &Sons.Case No. 22-CD-105.April 09, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelations Act, as amended, following charges filed by P. Ballantine& Sons, herein called the Employer, alleging that Local 4, Interna-152 NLRB No. 28. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDtionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called Brewers, threatened, coerced, andrestrained the Employer with an object of forcing or requiring theEmployer to assign certain work to members of the Brewers, ratherthan to employees represented by Lodge No. 340 and Lodge No. 1697,International Association of Machinists, herein called IAM.A hear-ing was held before Hearing Officer John P. Cooleen on February 3and 11, 1965, at which. all parties appeared and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicial error and arehereby affirmed.The parties waived their right to file briefs in theinterest of obtaining an early resolution of the dispute.Upon the entire record in this proceeding, the National Labor Rela-tions Board makes the following findings:1.The business of the EmployerP. Ballantine & Sons is a New Jersey corporation engaged in thebusiness of manufacturing beer and other malt beverages.Duringthe past year, gross annual revenue from the sale of its products de-livered directly to points outside the State of New Jersey exceeded$50,000.We find that P. Ballantine & Sons is engaged in commercewithin the meaning of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction in this proceeding.2.The labor organizations involvedThe parties stipulated, and we find, that Brewers and IAM are labororganizations within the meaning of Section 2(5) of the Act.3.The disputeThe Work at IssueThe work in dispute is the installation of a newly invented deviceknown as the "Ballantine Easy Tap" in the heads of aluminum orstainless steel beer barrels.The installation involves the manual place-ment of a metal valve with an attached plastic tube in the barrel andsecuring it in place by tightening a nut and two small screws, a processwhich consumes approximately 3 minutes.The Basic FactsThe Employer's beer barrels have a tap hole in the head from whichbeer is drawn at the retail establishment and another hole in the sideor belly, known as the bung, through which it is cleaned and filled.When an empty barrel is returned to the brewery, it is cleaned by anemployee in the Brewers' unit and a member of this unit inserts a cork LOCAL 4, INT'L BROTHERHOOD OF TEAMSTERS, ETC.267in the tap hole. Since the cork is removed when the barrel is tapped,this operation is repeated each time an empty barrel is returned to thebrewery.Subsequently, the barrel is filled and the bung hole sealedwith a wood bung or plug by a brewer and sent to the shippingdepartment.The Employer decided to modify the tap hole by substituting apermanently installed metal valve known as the Ballantine Easy Tap,which eliminated the need for a new cork each time the barrel wasrefilled.In January 1965, the Employer began installation of thenew taps on a 10,000 barrel lot and assigned the work to the Brewers'unit.It is estimated that it will take two men 2 months to completethe lot.Conversion of the Employer's remaining 180,000 barrels willdepend upon customer acceptance of the new tap.Applicability of the StatuteCharges herein allege a violation of Section 8 (b) (4) (D) of the Act.Testimony established that the Employer commenced the disputedwork in January 1965 and assigned it to employees who are represented'by the Brewers.At the time of the assignment, the IAM demandedthat the Employer assign the disputed work to the employees it repre-sents and instituted a grievance proceeding to accomplish that result.The Employer notified the Brewers of the IAM grievance and theBrewers reasserted its claim to the disputed work.On December 18,1964, the Brewers' secretary-treasurer notified the Employer that-should the Employer assign the disputed work to any employee notrepresented by the Brewers, the Brewers "shall consider this sufficientcause to strike your plant." Since the Employer has not changed itsoriginal work assignment, no strike took place.We find that there isreasonable cause to believe that a violation of Section 8 (b) (4) (D) hasoccurred and that the dispute is properly before the Board for deter-mination under Section 10(k) of the Act.Contentions of the PartiesBrewers contends it has historically exercised jurisdiction over allwork involved in the sealing of beer barrel holes, that the area practiceis to use brewers exclusively for such work, that the work does notdemand any craft skills, and that such skills as are required in theoperation are imparted in the Brewers' apprentice program.The IAM's chief contention is that it is entitled to the disputed workbecause the work is essentially an assembling operation and its collec-tive-bargaining agreement with the Employer recognizes it as bargain-ing representative for employees engaged in assembling and dis-mantling.The Employer asserts that the work in dispute eliminates workformerly performed by brewers, and its assignment to them is com-pensatory for the job losses they -would otherwise suffer; that it is 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore economical to use brewers on this simple manual operation ratherthan highly skilled machinists who command higher pay rates; andthat the nature of the work and location in the plant make it moreefficient to use brewers.Merits of the DisputeSection 10 (k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to variousrelevant factors.The following factors are asserted in support of theclaims of the parties herein :1.Contracts and certifications:The IAM claims the disputed workon the ground that the Employer has contractually recognized it asbargaining agent for employees engaged in certain work which in-cludes "assembling."Brewers likewise claims the disputed work onthe ground that its contract embraces brewing operations of which thework in question is included.Although both unions contend that thecontracts generally apply to the disputed work, neither contends that.its contract has specific application to the work in question since theircontracts antedate the initiation of the disputed work.Both Unionshave been certified by the Board as bargaining agents for certain em-ployees, but neither certification relates specifically to the work litdispute.2.Industry and area practice :The record indicates that otherbrewers in the Newark area who use tapping devices similar to theBallantine Easy Tap have for many years employed brewers ratherthan machinists to install such devices. It further appears from therecord that many New England breweries and some large brewerieswith plants located in various parts of the country use brewery workersexclusively in performance of the disputed work.No evidence thatmachinists installed tapping devices in the area or elsewhere wasoffered at the hearing.3.Efficiency of operation:It is not considered that either brewersor machinists lack the skills or ability to equip barrels with the Bal-lantine Easy Tap.Employer witnesses testified, however, withoutcontradiction, that the nature of the work and its location in the plantmade it more efficient to use brewers for this particular installation.CONCLUSIONS AS TO THE MERITS OF THE DISPUTEUpon consideration of all pertinent factors appearing in the entirerecord, we shall not disturb the assignment of the work in dispute tothe brewers.They are as skilled in the performance of the work asthe machinists who compete for it and have performed it to the satis-faction of the Employer, who desires to retain them on the job.Thepresent assignment of the work to brewers is not inconsistent withtheir collective-bargaining agreement, it conforms to the practice in LOCAL UNION NO. 272, INT'L ASSN.OF BRIDGE,ETC.269the area and to the generalpractice in the industry, and it appears thatbrewers may performthe disputed workmoreefficiently for theEmployer than may the machinists.We shall, accordingly, determinethe existingjurisdictional dispute by deciding that brewers, ratherthan machinists,are entitled to the work in dispute. In making thisdetermination,we are assigningthe disputed work to the employeesof the Employer who are represented by the Brewers but not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board makesthe following Determination of Dispute.Brewers employed by P. Ballantine & Sons, who are represented byLocal 4, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, are entitled to perform the workof installing the Ballantine Easy Tap in the heads of metal beer bar-rels in the Employer's plant in Newark, New Jersey.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision and Determination of Dispute.Local Union No.272, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIOandPrestressErectors,Inc. and Carpenters'DistrictCouncil of Miami,Florida and Vicinity,AFL-CIO.Case No. 12-CD-52.April 29,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelations Act, as amended, following a charge filed on July 31, 1964,and an amended charge filed on August 31,1964, by Prestress Erectors,Inc., herein called Prestress or the Employer.The charges allegedthat Local Union No. 272, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, herein called theIron Workers, violated Section 8(b) (4) (i) and (ii) (D) of the Act.On August 14, 1964, the Acting Regional Director for Region 12issued a notice of hearing, which was later amended on September 1and 3.The hearing held in Miami, Florida, before Hearing OfficerObediah R. Miller, began on September 14 and ended on October 22.152 NLRB No. 21.